Leonard, Judge,
delivered the opinion of the court.
The only question that can be made here is, whether the obligation incurred by these note? is suspended upon the condition that the accounts referred to should be collected, or whether the words in one note, “ to be paid as soon as collected *126from my accounts at Pokeepsie,” and in the other, “ to be paid as soon as collected at Pokeepsie, now in the hands of H. B.' P. of that place,” ought to be understood merely as prescribing the time of payment, by indicating the fund out of which the debtor expected to pay, and thereby securing to him the delay necessary to render it available. Both notes contain direct acknowledgments of indebtedness, the language being “ Due Messrs. U. & P. --dollars, ” although only one of them discloses the cause of it (goods sold) ; and we think the subsequent words, “to be paid,” &c., were not intended to show' that the debts were conditional — depending for their existence as valid demands against the makers, upon the fact that the sums to be paid could be collected out of the accounts referred to, but only to prescribe the time of payment, by reference not to days and years, but to a reasonable time for the collection of the accounts. This construction is warranted by the language used, and we have no doubt will execute the real intention of the parties.
It being admitted that all had been collected upon these claims that could be collected, the term prescribed for the payment of the notes had expired, and they became due according to our construction of them. The judgment is therefore reversed, and the cause remanded,
Judge Ryland concurring.